Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tiffany Snider-Jefferson appeals the district court’s order granting defendant’s motion for summary judgment and dismissing her civil action. We have reviewed the record and find no reversible error. *92Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Snider-Jefferson v. Amigo Mobility Int’l, Inc., No. 2:15-cv-00406-LRL, 2016 WL 4424954 (E.D. Va. Aug. 17, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED